Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2-22 are presented for examination. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 2- are rejected under 35 U.S.C. 101 because the claim invention is directed to non-statutory subject matter. The broadest reasonable interpretation of a claim drawn to “one computer-readable medium” typically can be interpreted transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage media. See MPEP §2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter); Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2 and see Official Gazette Notice: Hence, claims 16-22 are rejected under 35 U.S.C. 101 because the claim invention is directed to non-statutory subject matter. “one computer-readable medium” is reasonably interpreted by one of ordinary skill as just software or carrier signal. “one computer-readable medium” could be transitory propagating signals per se. So, the function of the “one computer-readable medium” to any ordinary skill in the art is not any non-transitory tangible medium. Therefore, any ordinary skill in the art could interpret the medium is a transitory or carrier signal medium. So, the function of the “one computer-readable medium” could be transitory.  Hence, it does not appear that a claim reciting transitory with functional descriptive material falls within any of the categories of patentable subject matter set forth in § 101. Examiner suggestions to add the word “non-transitory” in front of “computer-readable medium” to the claim to overcome the non-statutory rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,671,737. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 2-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin et al hereafter Tsirkin (US pat. App. Pub. 20180136868) and in view of Tsirkin et al hereafter Tsirkin (II) (US pat. App. Pub. 20170242811).  
4.	As per claims 2, and 17, Tsirkin discloses at least one computer-readable medium and a method comprising instructions that, when executed, cause a processor to: execute an untrusted workload manager to manage execution of at least one guest workload; receive a request from a guest workload managed by the untrusted workload manager to access a memory using a requested guest address; obtain, from the untrusted workload manager, a workload manager-provided hardware physical address to correspond to the requested guest address (paragraphs: 13-16, 29-32; wherein it emphasizes a hypervisor acts as an untrusted workload manager receives and manages from a guest machine a request to access a memory using a guest address and the hypervisor translates guest address to hardware physical address); determine whether a stored mapping exists for the translated workload manager-provided hardware physical address; in response to finding the stored mapping, determine whether a stored expected guest address from the stored mapping matches the requested guest address; and if the stored expected guest address from the stored mapping matches the requested guest address, enable the guest workload to access contents of the translated workload-manager provided hardware physical address (paragraphs: 3, 20-27, 34-38, 40-46; wherein it elaborates verifies whether a stored mapping exits for the translated hardware physical address and if it exits then determine whether a stored expected guest address from the stored mapping matches the requested guest address. If the stored expected guest address from the stored mapping matches the requested guest address, enable the guest workload to access contents of the translated workload-manager provided hardware physical address). Although, Tsirkin mentions a hypervisor translates hardware physical address to correspond to the requested guest address. He does not specifically mention a translated workload manager-provided hardware physical address. However, in the same field of endeavor, Tsirkin (II) teaches a translated workload manager-provided hardware physical address (paragraphs: 18-19, 21-26, and 31-33). 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Tsirkin (II)’s teachings of a translated workload manager-provided hardware physical address with the teachings of Tsirkin, for the purpose of effectively protecting memory access from untrusted platform.  
5.	As per claim 3, and 18, Tsirkin discloses the at least one computer-readable medium, and a method wherein the instructions further include instructions to cause the processor to: determine whether a stored expected hardware physical address from the stored mapping matches the translated workload manager-provided hardware physical address, wherein enabling the guest workload to access contents of the translated workload-manager provided hardware physical address comprises enabling the guest workload if the stored expected guest address from the stored mapping matches the requested guest address and the stored expected hardware physical address from the stored mapping matches the translated workload manager-provided hardware physical address (paragraphs: 11, 29, 36).
6.	As per claim 4, and 19, Tsirkin discloses the at least one computer-readable medium, and a method wherein the instructions further cause the processor to: identify an entry in a memory ownership table comprising a virtual mapping from a respective original guest address for the guest workload to a respective original virtual address for the guest workload; and verify that an expected original guest virtual address from the entry in the memory ownership table matches the respective original virtual address from the entry prior to accessing data stored at the respective original guest address (paragraphs: 15, 26, 33).
7.	As per claim 5, and 20, Tsirkin discloses the at least one computer-readable medium, and a method wherein the instructions further cause the processor to: identify a stored expected register value for the guest workload to enable the processor to locate a page directory and a page table for the guest workload; and verify that a workload manager-provided register value matches the stored expected register value for the guest workload prior to accessing the page directory and the page table for the guest workload (paragraphs: 18, 31, 38).
8.	As per claim 6, and 21, Tsirkin discloses the at least one computer-readable medium, and a method wherein the instructions further cause the processor to: identify (i) a stored control structure mapping from an original control structure hardware physical address to an expected control structure hardware physical address for the guest workload and (ii) a stored control structure indicator associated with the control structure mapping, wherein the control structure indicator is set to TRUE if contents of the original control structure hardware physical address contain a control structure for the guest workload; and verify that a workload manager-provided control structure hardware physical address for the guest workload matches the expected control structure hardware physical address for the guest workload and that the control structure indicator is TRUE prior to loading the control structure for the guest workload from the workload manager-provided control structure hardware physical address (paragraphs: 21, 25, 28).
9.	As per claim 7, and 22, Tsirkin discloses the at least one computer-readable medium, and a method wherein the instructions further cause the processor to: identify an expected content verification value for a particular original hardware physical address; and verify that the expected content verification value matches a hash of contents of the particular original hardware physical address prior to accessing data stored at the particular original hardware physical address (paragraphs: 21, 27, 34). 
10.	As per claim 8, Tsirkin discloses at least one computer-readable medium comprising instructions that, when executed, cause a processor to: execute a guest workload of a plurality of guest workloads managed by an untrusted workload manager, wherein the guest workload is to (i) receive from the untrusted workload manager an allocation of a region of a memory, (ii) provide original guest address for a respective memory location of the region of the memory (paragraphs: 13-16, 29-32) (iii) receive a respective original hardware physical address assigned to the respective original guest address, and (iv) store a respective mapping from the respective original guest address to the respective original hardware physical address (paragraphs: 3, 20-27, 34-38, 40-46). Although, Tsirkin mentions a hypervisor translates hardware physical address to correspond to the requested guest address. He does not specifically mention provide a respective original guest address for a respective memory location. However, in the same field of endeavor, Tsirkin (II) teaches provide a respective original guest address for a respective memory location (paragraphs: 18-19, 21-26, and 31-33).  
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Tsirkin (II)’s teachings of a translated workload manager-provided hardware physical address with the teachings of Tsirkin, for the purpose of effectively protecting memory access from untrusted platform.  
11.	As per claim 9, Tsirkin discloses the at least one computer-readable medium, wherein the guest workload is further to: cause contents written by the guest workload into each respective memory location of the region of the memory to be encrypted with a consumer-provided key for the guest workload; and cause each respective mapping for the guest workload to be encrypted with the consumer-provided key (paragraphs: 3, 23).
12.	As per claim 10, Tsirkin discloses the at least one computer-readable medium, wherein: causing a mapping for the guest workload to be encrypted with the consumer-provided key binds the respective original guest address of the mapping to the respective original hardware physical address of the mapping (paragraphs: 12, 23).
13.	As per claim 11, Tsirkin discloses the at least one computer-readable medium, wherein: causing the contents written by the guest workload to be encrypted with the consumer-provided key further binds the respective original guest address of the mapping to encrypted contents of the respective original hardware physical address of the mapping (paragraphs: 17, 32, 35).
14.	As per claim 12, Tsirkin discloses the at least one computer-readable medium, wherein: the guest workload is further to store each respective mapping as a respective entry in a memory ownership table (paragraphs: 28, 37).
15.	As per claim 13, Tsirkin discloses the at least one computer-readable medium, wherein: the guest workload is further to store a virtual mapping from a respective original guest address for the guest workload to a respective original virtual address for the guest workload in the memory ownership table; and the processor, in response to a request from the guest workload to access data stored at the respective original guest address, is further to: (i) identify an entry in the memory ownership table corresponding to the respective original guest address; and (ii) verify that an expected original virtual address from the entry in the memory ownership table matches the respective original virtual address prior to accessing data stored at the respective original guest address (paragraphs: 13, 24, 30).
16.	As per claim 14, Tsirkin discloses the at least one computer-readable medium, wherein: the guest workload is further to store an expected register value for the guest workload to enable the processor to locate a page directory and a page table for the guest workload; and the processor is to verify that a workload manager-provided register value matches the expected register value for the guest workload prior to accessing the page directory and the page table for the guest workload (paragraphs: 25, 39, 43).
17.	As per claim 15, Tsirkin discloses the at least one computer-readable medium, wherein: the guest workload is further to: (i) store a control structure mapping from an original control structure hardware physical address to an expected control structure hardware physical address for the guest workload; and (ii) store a control structure indicator with the control structure mapping, wherein the control structure indicator is set to TRUE if contents of the original control structure hardware physical address contain a control structure for the guest workload; and the processor is further to verify that a workload manager-provided control structure hardware physical address for the guest workload matches the expected control structure hardware physical address for the guest workload and that the control structure indicator is TRUE prior to loading the control structure for the guest workload from the workload manager-provided control structure hardware physical address (paragraphs: 19, 34, 40).
18.	As per claim 16, Tsirkin discloses the at least one computer-readable medium, wherein: the guest workload is further to store an expected content verification value for a particular original hardware physical address, wherein the expected content verification value is determined by hashing contents of the particular original hardware physical address; and the processor is to verify that the expected content verification value matches a hash of contents of the particular original hardware physical address prior to accessing data stored at the particular original hardware physical address (paragraphs: 28, 45, 48).
Citation of References
19. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Schoenberg at al (US pat. app. Pub. 20080065854): discusses a service operating system (OS) and a guest virtual machine (VM). The service OS may be a host OS or an OS in a service VM, for instance. The guest VM may have a physical address space. In one embodiment, a pseudo-device driver in the service OS causes an address within the physical address space of the guest VM to be mapped to an address within a virtual address space of a user level monitor (ULM) running on top of the service OS. When an operation that involves the physical address space of the guest VM (e.g., a direct memory access (DMA) operation requested by the guest VM, an interrupt triggered by the guest VM, etc.) is detected, the ULM may use its virtual address space to access the physical address space of the guest VM.  
Tsirkin et al (US pat. App. Pub. 20120072906): elaborates that managing direct memory access (DMA) in a computer system without a host input/output memory management unit (IOMMU). The computer system hosts virtual machines and allows memory overcommit. The computer receives, from a guest operating system that runs on a virtual machine, a request for mapping a guest address to a bus address. The computer translates the guest address to a host address and pins a memory page containing the host address to keep the memory page in host memory. The host address is then returned to the guest operating system to allow a device to use the host address as the bus address for direct memory access (DMA) to a buffer managed by the guest operating system.   

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436